COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


CORNERSTONE DESIGN CENTER, INC. AND
ERIE INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2854-03-4                                         PER CURIAM
                                                                   MARCH 9, 2004
EDWIN W. ROBERTSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Douglas A. Seymour; Siciliano, Ellis, Dyer & Boccarosse, on brief),
                 for appellants.

                 (Peter J. Jones, on brief), for appellee.


       Cornerstone Design Center, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission awarding compensation benefits to Edwin W. Robertson (claimant),

and finding that claimant proved he sustained an injury by accident arising out of and in the

course of his employment on May 31, 2002. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Robertson v. Cornerstone Design Center, Inc., VWC File

No. 210-23-72 (Oct. 9, 2003). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.